DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-8 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “outside information obtaining unit – corresponding to element 311 in Fig. 6”, “determination unit – corresponding to element 323 in Fig. 6”, “calculation unit – corresponding to element 325 in Fig. 6”, “information presentation unit – corresponding to element 331 in Fig. 6”, “action plan generation unit – corresponding to element 144 in Fig. 6”, “traffic signal information obtaining unit – corresponding to element 315 in Fig. 6” and  “congestion information obtaining unit – corresponding to element 313 in Fig. 6”  in claims 1-8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley et al. (Reiley; US 2018/0173237) in view of Celestin (US 2019/0171200).
	For claim 1, Reiley discloses an autonomous driving vehicle [E.g. 0011: autonomous vehicle, and Fig. 3] information presentation apparatus that is used in an autonomous driving vehicle [E.g. 0011: the method S100 can be executed by an autonomous road vehicle (hereinafter "autonomous vehicle") to visually communicate: its current state, such as while in motion, in Block S110; and its next state, such as turning right at an intersection, in Blocks S130, S132, and E.g. 0051: The autonomous vehicle can implement similar methods and techniques to indicate presence of stopped traffic ahead of the autonomous vehicle to another driver or vehicle behind the autonomous vehicle if the autonomous vehicle detects rapid deceleration of a vehicle ahead. For example, the autonomous vehicle can update the rear-facing display to show a rapidly flashing "red" representation of a line of stopped vehicles (and/or text) to indicate that the autonomous vehicle intends to rapidly decelerate and that the autonomous vehicle is approaching heavy traffic, 0049: when the autonomous vehicle determines that it is stopped behind another vehicle at an intersection (or approaching an intersection while trailing another vehicle), the autonomous vehicle can display other scene-related data on its display(s). For example, the autonomous vehicle can detect a second vehicle stopped ahead of the autonomous vehicle at the intersection and then update the rear-facing display to render an icon indicating the presence of the second vehicle stopped ahead of the vehicle. In this example, if a second vehicle ahead of the autonomous vehicle is equipped with similar scene detection and recognition capabilities, the second vehicle can wirelessly broadcast a detected state of the intersection ahead; the autonomous vehicle can download this intersection state from the second vehicle and additionally or alternatively render--on its rear-facing display--an icon representing this intersection state, thereby enabling a driver and/or other vehicle behind the second vehicle and the autonomous vehicle to ascertain the state of the intersection ahead, as shown in FIG. 6. The E.g. 0051, 0049-0050, Fig. 3], the autonomous driving vehicle information presentation apparatus comprising:
	an outside information obtaining unit that obtains the outside information on the outside including a trailing vehicle present behind the host vehicle in the direction of advance [E.g. 0047: 0027]; 
	a determination unit that determines presence of the trailing vehicle following the host vehicle, based on the outside information [E.g. 0047: the autonomous vehicle renders an icon indicating the current state of the intersection on the rear-facing visual display in response to arrival of the vehicle at a head of the intersection and detection of a second vehicle behind the autonomous vehicle. Generally, in this implementation, when the autonomous vehicle is stopped at an intersection (or at a crosswalk), the autonomous vehicle can detect--in one or a sequence of scan images--an object of interest ahead of the autonomous vehicle (e.g., a red traffic light, a pedestrian is present within a crosswalk facing the autonomous vehicle, or another vehicle occupying the intersection ahead of the autonomous vehicle) and determine whether another road vehicle is stopped behind the autonomous vehicle in Blocks S120 and S122. If both an object of interest obstructing the autonomous vehicle's forward motion and another vehicle behind the autonomous vehicle are thus identified in Block S122, the autonomous vehicle can update the rear-facing display to indicate the nature of this obstruction to the trailing vehicle. For example, 
	an information presentation unit that presents information addressed to the trailing vehicle by using an exterior display apparatus provided at a position in a rear portion of a cabin of the host vehicle at which the exterior display apparatus is visible to an occupant in the trailing E.g. 0047: the autonomous vehicle renders an icon indicating the current state of the intersection on the rear-facing visual display in response to arrival of the vehicle at a head of the intersection and detection of a second vehicle behind the autonomous vehicle. Generally, in this implementation, when the autonomous vehicle is stopped at an intersection (or at a crosswalk), the autonomous vehicle can detect--in one or a sequence of scan images--an object of interest ahead of the autonomous vehicle (e.g., a red traffic light, a pedestrian is present within a crosswalk facing the autonomous vehicle, or another vehicle occupying the intersection ahead of the autonomous vehicle) and determine whether another road vehicle is stopped behind the autonomous vehicle in Blocks S120 and S122. If both an object of interest obstructing the autonomous vehicle's forward motion and another vehicle behind the autonomous vehicle are thus identified in Block S122, the autonomous vehicle can update the rear-facing display to indicate the nature of this obstruction to the trailing vehicle. For example, if the autonomous vehicle detects a pedestrian in the crosswalk ahead of the autonomous vehicle, the autonomous vehicle can update the rear-facing display to render an image of a pedestrian (e.g., a "stick figure"), such as an animated image of a pedestrian moving at a rate corresponding to a velocity of a slowest pedestrian currently detected in the intersection. In this example, the autonomous vehicle can also update the rear-facing display to render the representation of the pedestrian in a color corresponding to the pedestrian's proximity to a target sidewalk, such as "red" when the pedestrian steps off of the sidewalk, "yellow" once the pedestrian passes fully in front of the autonomous vehicle, and green just as the pedestrian is about to reach the far sidewalk. Alternatively, the autonomous vehicle can render the representation of the pedestrian in a color corresponding to a right of way indicated by a traffic signal at the intersection or determined by the autonomous vehicle from a stop sign or yield sign at the intersection, 0027: The autonomous 
	wherein the information presentation unit sets a presented state of the information addressed to the trailing vehicle [E.g. 0047, 0027, Fig. 3].
	Reiley fails to expressly disclose a calculation unit that calculates a host vehicle-trailing vehicle distance being a distance between the host vehicle and the trailing vehicle, when the determination unit determines that the trailing vehicle is present; and wherein the information presentation unit sets a presented state of the information addressed to the trailing vehicle according to a magnitude of the host vehicle-trailing vehicle distance calculated by the calculation unit.
	However, as shown by Celestin, it was well known in the art of vehicles to include a calculation unit that calculates a host vehicle-trailing vehicle distance being a distance between the host vehicle and the trailing vehicle, when a determination unit determines that the trailing vehicle is present; and wherein information presentation unit sets a presented state of the information addressed to the trailing vehicle according to a magnitude of the host vehicle-trailing vehicle distance calculated by the calculation unit [E.g. 0030].

	For claim 2, Reiley discloses an action plan generation unit that obtains a traveling state of the leading vehicle based on the outside information and generates an action plan for the host vehicle based on the obtained traveling state of the leading vehicle [E.g. 0051: The autonomous vehicle can implement similar methods and techniques to indicate presence of stopped traffic ahead of the autonomous vehicle to another driver or vehicle behind the autonomous vehicle if the autonomous vehicle detects rapid deceleration of a vehicle ahead. For example, the autonomous vehicle can update the rear-facing display to show a rapidly flashing "red" representation of a line of stopped vehicles (and/or text) to indicate that the autonomous vehicle intends to rapidly decelerate and that the autonomous vehicle is approaching heavy traffic, 0049-0050], wherein the information presentation unit presents the information addressed to the trailing vehicle and containing the action plan for the host vehicle by using the exterior display apparatus [E.g. 0051: The autonomous vehicle can implement similar methods and techniques to indicate presence of stopped traffic ahead of the autonomous vehicle to another driver or vehicle behind the autonomous vehicle if the autonomous vehicle detects rapid deceleration of a vehicle ahead. For example, the autonomous vehicle can update the rear-facing display to show a rapidly flashing "red" representation of a line of stopped vehicles (and/or text) to indicate that the autonomous vehicle intends to rapidly decelerate and that the autonomous vehicle is approaching heavy traffic, 0049, Fig. 3].
E.g. 0037-0039, Fig. 3], wherein the information presentation unit presents the information addressed to the trailing vehicle and containing the traffic signal information on the traffic light by using the exterior display apparatus [E.g. 0046-0047, Fig. 3].
	For claim 4, Reiley discloses a congestion information obtaining unit that obtains congestion information on congestion ahead of the host vehicle in the direction of advance [E.g. 0037: In Block S130, the autonomous vehicle can then transform detection of such an object of interest into a next navigation action, such as to remain stopped (e.g., for a red traffic signal ahead of the autonomous vehicle), to advance forward by limited distance (e.g., less than ten feet or less than one car length for heavy traffic or for a pedestrian in a crosswalk ahead of the autonomous vehicle), or to resume navigating along the preplanned path, 0048], wherein the information presentation unit presents the information addressed to the trailing vehicle and containing the congestion information by using the exterior display apparatus [E.g. 0051].
	For claim 5, Celestin further teaches wherein the information presentation unit does not present the information addressed to the trailing vehicle when the determination unit determines that the trailing vehicle is absent [E.g. 0030; the information is only presented to the trailing vehicle when it is within a threshold so when the vehicle is absent no information is presented].
	For claim 6, although Reiley in view of Celestin fails to expressly disclose wherein the information presentation unit presents the information addressed to the trailing vehicle via defocused displaying using the exterior display apparatus when the determination unit determines that the trailing vehicle is present and the host vehicle-trailing vehicle distance calculated by the calculation unit is greater than a predetermined first threshold value,  Reiley in E.g. Reiley 0021-0024; and Celestin, 0030]. However, using defocused displaying technique fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reiley in view of Celestin to use defocused displaying technique in order to satisfy system needs and /or environment requirement which require using such displaying technique, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Reiley in view of Celestin.
	For claim 7, although Reiley in view of Celestin fails to expressly disclose wherein the information presentation unit presents the information addressed to the trailing vehicle by using a design when the determination unit determines that the trailing vehicle is present and the host vehicle-trailing vehicle distance is greater than a predetermined second threshold value, and presents the information addressed to the trailing vehicle by using a character when the host vehicle-trailing vehicle distance is smaller than the second threshold value, Reiley in view of Celestin teaches the information presentation unit presents the information addressed to the trailing vehicle by using different designs and characters when the determination unit determines that the trailing vehicle is present [E.g. Reiley; 0047-0051, 0027, Fig. 3 and Celestin, 0030]. However having the information presentation unit presents the information addressed to the trailing vehicle by using a design when the determination unit determines that the trailing vehicle is present and the host vehicle-trailing vehicle distance is greater than a predetermined second 
	For claim 8, although Reiley fails to expressly disclose wherein the information presentation unit presents the information addressed to the trailing vehicle and containing the congestion information by using one of a plurality of languages including a first language while switching between the languages in turn at predetermined time intervals, Reiley teaches the information presentation unit presents the information addressed to the trailing vehicle and containing the congestion information by using a language [E.g. Fig. 3, 0051]. However having the information presentation unit presents the information one of a plurality of languages including a first language while switching between the languages in turn at predetermined time intervals fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reiley to include the information presentation unit presents the information one of a plurality of languages .

9.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Bekhor (US Pat. No. 7,095,318)
	Sasaki et al. (US 2019/0217773)
	Kim et al. (US 2018/0009374)
	Choi et al. (US 2019/0186945)

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689